 



Exhibit 10.3
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
     This Purchase Agreement and Escrow Instructions (this “Agreement”) is
entered into as of October 30, 2007, between Neurocrine Biosciences, Inc., a
Delaware corporation (“NBI”), and Science Park Center, LLC, a Delaware limited
liability company (jointly and severally, “Seller”), on the one hand, and
Veralliance Properties, Inc., a California corporation (“Buyer”), on the other,
who agree and, to the extent applicable instruct Escrow Holder, as follows:
     1. Purchase and Sale. In accordance with and subject to this Agreement,
Seller shall sell the Property to Buyer, and Buyer shall purchase the Property
from Seller. For purposes of this Agreement, the following terms have the
following meanings:
“Broker” means Phase III Properties (Neil Fox & Mike Gerrity). The parties
acknowledge, agree and consent to the Broker’s dual representation of both Buyer
and Seller. If and when the Close of Escrow occurs in accordance with this
Agreement, Buyer shall pay the Broker a commission in the amount of 0.45% of the
Purchase Price as compensation in full. In no event shall Seller be liable to
pay a commission or any other fees or charges to Broker.
“Closing Date” means November 30, 2007 (or such earlier date as may be mutually
agreed upon by Seller and Buyer).
“Deposit” means $1.5 million, plus all interest accrued on the funds, and is due
within two business days after Escrow opens.
“Escrow Holder” and “Title Company” means First American Title Insurance
Company.
“Existing Loan” means the loan made by Morgan Stanley Mortgage Capital Inc., a
New York corporation (the “Existing Lender”) (as successor-in-interest to
Teachers Insurance and Annuity Association of America), in the original
principal amount of $49.5 million (the “Existing Loan”), which is secured by a
deed of trust on Parcel #1 dated as of October 25, 2004 (the “Existing Trust
Deed”), and recorded in the real property records of the county in which the
Real Property is located (the “Official Records”). The Existing Loan is
evidenced, guaranteed, or secured by the Existing Trust Deed, a Promissory Note,
and various other documents (each as amended and modified to date, the “Existing
Loan Documents”). If the Prepayment Charges (defined below) are reduced to an
amount equal to or less than $1.8 million, Buyer may not assume the Existing
Loan and must pay the Prepayment Charges as part of the Purchase Price.
Otherwise, Buyer shall assume, on the Close of Escrow, all obligations under the
Existing Loan, in accordance with documents acceptable to Buyer and the holder
of the Existing Loan, which documents shall release Seller of all further
liability under the Existing Loan and the Existing Loan Documents (the
“Assumption Documents”). If Buyer assumes the Existing Loan, then Buyer shall
pay all fees and costs, including all assumption fees required by the holder of
the Existing Loan, in connection with the assumption of the Existing Loan by
Buyer (collectively, the “Assumption Costs”). At Buyer’s request, Seller shall
use commercially reasonable good faith efforts to facilitate Buyer’s assumption
of the Existing Loan. So long as Buyer is diligently pursuing the assumption of
the Existing Loan, the Closing Date will be extended as necessary to facilitate
such assumption, but to no later than December 10, 2007.
“Investigation Period” means the period beginning on the opening of Escrow and
expiring on November 26, 2007.
“NBI Lease” means a lease to become effective on the Close of Escrow with the
terms and conditions summarized in the attached Exhibit A, between NBI, as
tenant, and Buyer’s designee who acquires Parcel 1 at the Close of Escrow, as
landlord. Seller shall provide Buyer a proposed form of the NBI Lease

1



--------------------------------------------------------------------------------



 



incorporating the terms of Exhibit A (and with customary office lease
provisions) within two business days after the opening of escrow and Buyer and
Seller shall thereafter diligently and in good faith agree on the form of the
NBI Lease before expiration of the Investigation Period.
“Prepayment Charges” means the yield maintenance charges and such other
prepayment fees and costs charged for prepayment of the Existing Loan in full at
the Close of Escrow if Buyer does not assume the Existing Loan.
“Property” means: the real estate in the City and County of San Diego,
California, commonly known as 12790 El Camino Real, on which is located a 78,693
square foot, three story office building and single level cafeteria, and 12780
El Camino Real, on which is located a 128,722 square foot, three story lab/R&D
building (collectively, “Parcel #1), and vacant land of approximately 4.27
acres, with entitlements for a three story office building of 92,585 square feet
(“Parcels #2 and #3”), all of which parcels are more particularly described on
the attached Exhibit B (Parcels #1, #2 and #3 are collectively the “Land”),
along with all improvements now or later constructed in, on or under the Land
(the “Improvements”), all of Seller’s interest in all easements, licenses, and
other interests appurtenant to the Land, and all personal property related to
the Land and Improvements described on the attached Exhibit C (or the schedule
attached to such exhibit). The Property will not include the personal property
of NBI that is not described on the attached Exhibit C. The Property also will
not include any of Seller’s interest in leases or rental agreements (all of
which Seller shall terminate as of the Close of Escrow) or any property
management agreements, none of which may bind the Property after the Close of
Escrow. Buyer acknowledges that the Property is currently subject to certain
service contracts (the “Service Contracts”) which will be assigned and
transferred to Buyer and assumed by Buyer as described in and pursuant to the
provisions of Exhibit C; provided, however, any Service Contracts not desired to
be assumed by Buyer (the “Terminable Contracts”) shall be terminated by Seller
prior to the Close of Escrow provided Buyer gives Seller written notice of such
election at least 30 days prior to the Close of Escrow. Notwithstanding anything
to the contrary, Buyer shall assume the Thyssen-Krupp elevator service contract
and the York chillers service contract.
“Purchase Price” means $108 million, plus either (a) the Prepayment Charges
which Buyer shall pay to Seller, or (b) the Assumption Costs, which Buyer shall
pay to Existing Lender, as applicable. The Deposit and, if Buyer assumes the
Existing Loan in full at the Close of Escrow, the outstanding balance of the
Existing Loan will be credited towards the Purchase Price.
     2. Escrow Opening and Closing.
          2.1. Escrow. Within two business days after Buyer and Seller’s mutual
execution of this Agreement, Seller shall cause an escrow (“Escrow”) to be
opened with Escrow Holder for the purpose of facilitating the consummation of
this Agreement. The provisions of this Agreement constitute instructions to
Escrow Holder; provided, however, Buyer and Seller also shall execute any
additional mutual instructions Escrow Holder may require, consistent with this
Agreement. Any inconsistency between any such further mutual instructions and
this Agreement must be resolved in a manner consistent with this Agreement and
the provisions of this Agreement prevail unless Buyer and Seller expressly waive
the inconsistent provision in a writing specifically referring to the fact of
the inconsistency and the intent to waive it.
          2.2. Closing Date. Escrow Holder shall cause the Close of Escrow on
the Closing Date in accordance with Article 6 below. If, for any reason other
than Buyer’s or Seller’s default, the Close of Escrow does not occur on the
Closing Date, then Buyer or Seller may cancel Escrow by written notice to Escrow
Holder and to the other party, at which point Escrow and the subject transaction
and this Agreement become terminated, except for the obligations to (i) pay any
escrow cancellation and title charges, (ii) indemnify in the manner provided for
in this Agreement, and (iii) to maintain confidentiality as provided by this
Agreement. All monies and documents in Escrow Holder’s possession must be
distributed by Escrow Holder in

2



--------------------------------------------------------------------------------



 



accordance with the provisions of this Agreement and such additional mutual
instructions as the parties may mutually agree upon. The parties shall
immediately thereafter sign such instructions and other instruments as may be
necessary to effect the cancellation of this Escrow, and each party shall pay
half of the escrow cancellation and title charges. BUYER AND SELLER ACKNOWLEDGE
AND AGREE THAT TIME IS OF THE ESSENCE TO THIS PROVISION AND THAT THE TIME
DEADLINE SET FORTH IN THIS SECTION 2.2 FOR THE CLOSING DATE AND STRICT
COMPLIANCE THEREWITH CONSTITUTE A MATERIAL PART OF THE CONSIDERATION TO SELLER
AND BUYER FOR THIS AGREEMENT.
     3. Conditions Precedent.
          3.1. Conditions Precedent Benefiting Buyer. Buyer’s obligations under
this Agreement are subject to the satisfaction of, or Buyer’s waiver or approval
of, the following conditions precedent (collectively, “Buyer’s Conditions”) on
or before the expiration of the applicable contingency period provided for below
(collectively, the “Contingency Periods”).
               (a) Due Diligence Investigation. Buyer has the Investigation
Period within which to approve of the physical, developmental, and economic
status and feasibility of the Property. The matters subject to Buyer’s approval
include engineering studies, soils tests, environmental surveys, entitlements,
physical inspections, and interviews of providers and on-site employees/agents.
Buyer acknowledges that Seller has furnished to Buyer the items listed on the
attached Exhibit D (the “Due Diligence Documents”). Buyer hereby acknowledges
that Seller has not made and does not make any representation or warranty
regarding the truth, accuracy or completeness of such third party documents or
the sources thereof. Seller has not undertaken any independent investigation as
to the truth, accuracy or completeness of such third party documents and is
providing such third party documents solely as an accommodation to Buyer for
informational purposes only.
               To further facilitate Buyer’s investigation and analysis of the
Property, Seller grants Buyer the right to enter all parts of the Property
(through Buyer’s agents, employees, and independent contractors), during normal
business hours after reasonable notice, to conduct such inspections, reviews,
examinations, interviews, and tests on the Property as Buyer deems necessary or
desirable to investigate the physical condition or economic status of the
Property (but Buyer may not unreasonably disrupt the operation of NBI’s
business). The inspections, reviews, examinations, and tests must be conducted
at Buyer’s sole cost and the results thereof are the property of Buyer. Buyer
shall, at Buyer’s sole cost, promptly repair any physical damage resulting from
its activities on the Property. Buyer shall indemnify Seller from all claims,
costs, liens, actions and judgments resulting directly from Buyer’s
investigation under this paragraph caused by Buyer; provided, however, Buyer
will not have any liability on account of any loss or liability resulting from
Buyer’s or any of its employee’s, agent’s or independent contractor’s mere
discovery or disclosure of any matter or condition affecting any aspect of the
Property. This indemnification shall survive the Close of Escrow or earlier
termination of this Agreement. Buyer may not conduct intrusive physical testing
at the Property without Seller’s prior consent (which may not unreasonably be
withheld or delayed). Seller shall use commercially reasonable efforts to
provide Buyer, as soon as possible during the Investigation Period, an estoppel
from the owner’s association or Declarant, if applicable, with respect to CC&Rs
governing the Property, in form and substance reasonably prescribed by Buyer,
indicating the amount of regular and special assessments, the association’s
contemplation of any new assessments or changes to the existing assessments,
confirmation that all dues and assessments are paid current, and indicating any
violations or potential violations of the CC&Rs by Seller or the Property.
               If Buyer determines, in Buyer’s sole discretion, that it is
feasible for Buyer to purchase the Property, Buyer shall deliver to Seller
written notice waiving or approving of this due diligence condition (the
“Approval Notice”) on or before the expiration of the Investigation Period. If
Buyer delivers fails to deliver

3



--------------------------------------------------------------------------------



 



the Approval Notice to Seller before the expiration of the Investigation Period,
then this Agreement shall terminate, Escrow Holder shall return the Deposit to
Buyer (less 1/2 of the escrow and title cancellation charges), and Seller and
Buyer shall be released from all obligations under this Agreement, except for
the obligations to (a) pay 1/2 of the escrow and title cancellation charges,
(b) indemnify as expressly set forth in this Agreement to survive such
termination, and (c) maintain confidentiality as required under this Agreement.
Immediately after the expiration of the Investigation Period, provided that
Buyer has delivered a Approval Notice to Seller, the Deposit shall become
nonrefundable liquidated damages in the event of Buyer’s breach as specifically
provided in Article 9 below.
               (b) Title. Promptly after the mutual execution of this Agreement,
Buyer shall obtain at its sole cost (and Seller shall facilitate) a preliminary
report for the Property issued after the date of this Agreement by Title
Company, along with legible copies of all documents referenced therein (the
“Title Report”) and an update and recertification of the Existing Survey. Buyer
has until the fifth day before expiration of the Investigation Period (the
“Title Review Deadline”) to approve or disapprove the status of title to the
Property. If Buyer disapproves of any of the exceptions to title identified in
the Title Report or on any survey (“Disapproved Title Exception”) and evidences
its disapproval by giving written notice of such disapproval to Seller on or
before the Title Review Deadline, then Seller shall have until the third
business day after receipt of Buyer’s notice of Disapproved Title Exceptions to
notify Buyer and Escrow Holder as to any of the Disapproved Title Exceptions
that Seller elects (in its sole and absolute discretion) to cure, or cause to be
eliminated from the Title Policy, on or before the Close of Escrow. In the event
Seller fails to deliver such notice to Buyer and Escrow Holder, then Seller
shall be deemed to have elected to not cure or cause to be eliminated from the
Title Policy all of the Disapproved Title Exceptions. “Uncured Title Objections”
means any Disapproved Title Exceptions with respect to which Seller does not
elect (or is deemed to have not elected) to cure, or cause to be eliminated, on
or before the Close of Escrow. If, as of the expiration of the Investigation
Period, there remain any Uncured Title Objections, then Buyer shall, before the
expiration of the Investigation Period, notify Seller and Escrow Holder of
Buyer’s election (in its sole and absolute discretion to either (A) waive any
such Uncured Title Objection and proceed to the Close of Escrow, or (B)
terminate this Agreement, in which event the Deposit shall be returned to Buyer
(less 1/2 of any escrow and title charges), and Seller and Buyer shall be
released from all obligations under this Agreement and neither Seller nor Buyer
shall have any rights under this Agreement, except for the obligations to
(i) pay any escrow cancellation and title charges, (ii) indemnify as expressly
set forth in this Agreement to survive such termination, and (iii) maintain
confidentiality as required under this Agreement. If Buyer fails to timely make
the election under clause (A) or (B), then Buyer shall be deemed to have elected
to terminate this Agreement in accordance with the preceding clause (B). Any
Uncured Title Objections which Buyer waives under clause (A) above shall be
deemed to be approved by Buyer as a permitted exception on the Title Policy.
Notwithstanding the foregoing, Seller shall eliminate, before the Close of
Escrow, all of the following (except for those unknown to Seller as of the date
of this Agreement that were not caused or permitted by Seller or its agents and
except for the lien of the Existing Loan if Buyer assumes the Existing Loan in
accordance with this Agreement): monetary encumbrances, notices of pending
actions, mechanic’s and design professional liens, all special assessments, all
taxes and regular assessments due or payable before the Close of Escrow
(including any assessments that may be paid in full before the Close of Escrow),
and possessory rights of others (other than NBI under the NBI Lease), and Buyer
need not specifically disapprove of the foregoing because they are deemed
“Disapproved Title Exceptions” that are not Uncured Title Objections.
               Before the Close of Escrow, Title Company must be unconditionally
committed to issue Buyer, as of the Close of Escrow, a 2006 ALTA Extended
Coverage Owner’s Policy of Title Insurance, insuring Buyer in the amount of the
Purchase Price that title to the Real Property is vested in Buyer on the Close
of Escrow, subject only to those exceptions to title described in the Title
Report other than the Disapproved Title Exceptions (except for the Uncured Title
Objections to the extent deemed approved by Buyer in the preceding paragraph),
and to any items caused or permitted to be placed of record by Buyer as of the
Close of Escrow, and, unless Buyer provides the Title Company with an ALTA
survey of the Real

4



--------------------------------------------------------------------------------



 



Property acceptable to the Title Company, a general exception for matters that
would be revealed by a current survey of the Real Property(the “Title Policy”).
               (c) No Breach, Adverse Actions or Changes. The representations
and warranties of Seller contained in this Agreement must have been accurate and
complete in all respects when made, and be accurate and complete in all respects
as of the Closing Date and Seller must have performed all of its obligations
under this Agreement. As of the Closing Date, there may not then be pending or
threatened, any material litigation, administrative proceeding, investigation or
other form of governmental enforcement, executive or legislative proceeding in
any way related to, directed at or otherwise affecting the use, operation or
occupancy of any portion of the Property. If Buyer elects to assume the Existing
Loan, the holder of the Existing Loan must have executed the applicable
Assumption Documents.
               (d) Release from Contracts. Seller shall have provided Buyer with
copies of the termination notices sent by Seller to terminate the Terminable
Contracts.
               Any one or more of the foregoing Buyer’s Conditions may be waived
by Buyer on or before the Closing Date, but no such waiver is effective unless
specifically contained in a written instrument executed by Buyer and delivered
to Seller or Escrow Holder. No waiver may be implied from any act or omission of
Buyer nor may a waiver of any one item constitute a waiver of any other item.
          3.2. Condition’s Precedent Benefiting Seller. Seller’s obligations
under this Agreement are subject to the satisfaction of, or Seller’s written
waiver or approval of, the following condition precedent: Buyer shall have duly
performed each and every undertaking and agreement to be performed by Buyer
under this Agreement, including without limitation delivering to Escrow Holder
the documents and funds described in this Agreement.
          3.3 Failure of Conditions Precedent. If any condition precedent set
forth in this Article 3 is neither satisfied nor waived by the Closing Date,
then the party benefited by such condition may terminate the Escrow and this
Agreement by giving a written notice of termination to the other party and to
Escrow Holder specifying the condition that has not been satisfied. Upon any
such termination, any non-defaulting party shall be released from all
obligations under this Agreement except for obligations to (a) pay any escrow
cancellation and title charges, (ii) indemnify in the manner expressly provided
for in this Agreement, and (iii) maintain confidentiality as required under this
Agreement. If any condition precedent set forth in Section 3.1 is neither
satisfied nor waived by the Closing Date, and provided the failure of such
condition precedent is due to no breach of this Agreement by Buyer, then the
Deposit shall be returned to Buyer less 1/2 of any escrow cancellation and title
charges.
     4. Buyer’s Closing Deliveries. On or before the Closing Date, Buyer shall
deliver to Escrow Holder (a) funds in the amount required of Buyer under this
Agreement; (b) the NBI Lease executed by Buyer’s Designee who is acquiring
Parcel #1 at the Close of Escrow; (c) if Buyer elects to assume the Existing
Loan, the Assumption Documents executed by Buyer and the holder of the Existing
Loan, and (d) any documents reasonably required by Title Company or Escrow
Holder to consummate the subject transaction.
     5. Seller’s Closing Deliveries. Seller shall deliver the following to
Escrow Holder before the Closing Date: (a) a grant deed duly executed and
acknowledged by Seller substantially in the form of the attached Exhibit E,
conveying fee simple title to the Real Property to Buyer, but with the transfer
tax separately stated (the “Deed”); (b) the NBI Lease executed by NBI and an
Assignment and Bill of Sale executed by Seller and substantially in the form of
the attached Exhibit C; (c) a customary affidavit duly executed and acknowledged
by Seller, certifying under penalty of perjury Seller’s United States taxpayer
identification number and that Seller is not a foreign person, in accordance
with Section 1445 of the Internal Revenue Code of 1986, as amended (the Foreign
Investment in Real Property Tax Act) and such California FTB forms and other

5



--------------------------------------------------------------------------------



 



customary evidence that Seller is not subject to any tax withholding
requirements in connection with the transaction contemplated by this Agreement,
all in a form and of a substance satisfactory to Seller; (d) an IRS Form W-9 to
comply with Section 6045(e) of the Internal Revenue Code; and (e) if Buyer
elects to assume the Existing Loan, the Assumption Documents executed by Seller;
and (f) all assignments, reconveyances, and other documents and instruments, as
reasonably requested by Buyer, that may be necessary or appropriate for Seller
to comply with its obligations under this Agreement and to effect the
transactions contemplated by this Agreement (in form reasonably acceptable to
Seller) and all other documents reasonably required by Title Company or Escrow
Holder in order to consummate the subject transaction.
     6. Closing Escrow. Buyer and Seller shall reasonably cooperate to produce
at least one business day prior to the Closing Date, a schedule of prorations in
accordance with the provisions of this Agreement which is as complete and
accurate as is then reasonably possible. All prorations which can be so
reasonably estimated shall be made through the Close of Escrow. All other
prorations and any adjustments to such schedule shall be made by Buyer and
Seller within thirty (30) days following the Close of Escrow or such later time
as may be reasonably required, in the exercise of due diligence to obtain the
necessary information. Any net credit due one party from the other as the result
of such post-Close of Escrow prorations and adjustments shall be paid to the
other in cash immediately upon the parties’ written agreement to a final
schedule of post-Close of Escrow adjustments and prorations. On the Closing
Date, provided all conditions to the Close of Escrow have been satisfied (or
waived by the party to this Agreement who benefits from such condition), and
that Escrow Holder is prepared to perform all of the following, Escrow Holder
shall promptly perform all of the following (the “Close of Escrow”): (a) cause
the Deed to be recorded with the Official Records of San Diego County,
California; (b) pay the costs and apply the prorations in accordance with
Articles 7 and 8 below; (c) cause the Title Policy to be issued and delivered to
Buyer; and (d) disburse to Seller (after making appropriate adjustments for
costs and prorations as provided in this Agreement), all funds deposited with
Escrow Holder by Buyer in payment of the Purchase Price and disburse to Buyer
all of the other deliveries of Seller made pursuant to Article 5 above. On the
Close of Escrow, Seller shall deliver to Buyer possession of the Property, free
of the rights of any other person or individual, other than the rights of NBI as
described in the Lease
     7. Costs. Seller shall pay (a) one-half of Escrow Holder’s fee,
(b) documentary transfer and stamp taxes, surtaxes and fees payable in
connection with the recordation of the Deed, (c) the cost of the Title Policy,
excluding the cost of the Extended coverage and any endorsements requested by
Buyer, and (d) Escrow Holder’s customary charges to a seller for document
drafting, recording and miscellaneous charges. Buyer shall pay (i) one-half of
Escrow Holder’s fee, (ii) the cost of the additional premium charged for the
Title Policy on account of the Extended Coverage and any endorsements requested
by Buyer, and (iii) Escrow Holder’s customary charges to a buyer for document
drafting, recording and miscellaneous charges.
     8. Prorations. General and special county and city real property taxes and
assessments (“Taxes”) must be prorated between Buyer and Seller, as of the Close
of Escrow, on the basis of the actual number of days during the month in which
the Close of Escrow occurs and based on the most recent official tax bills or
notice of valuation available to the general public for the fiscal year in which
the Close of Escrow occurs, and to the extent the tax bills do not accurately
reflect the actual Taxes assessed against the Property (or any portion of the
Property), then Buyer and Seller shall adjust such actual Taxes between Buyer
and Seller, outside of Escrow, as soon as reasonably possible following the
Close of Escrow. Because the NBI Lease is a triple-net lease, no items other
than Taxes will be prorated between Buyer and Seller.
     9. LIQUIDATED DAMAGES. IF BUYER BREACHES THIS AGREEMENT RESULTING IN THE
FAILURE OF ESCROW TO CLOSE, THEN SELLER WILL BE DAMAGED AND WILL BE ENTITLED TO
COMPENSATION FOR THOSE DAMAGES. SUCH DAMAGES WILL, HOWEVER, BE EXTREMELY
DIFFICULT AND IMPRACTICAL TO ASCERTAIN FOR THE FOLLOWING REASONS: (1) DAMAGES TO
WHICH SELLER

6



--------------------------------------------------------------------------------



 



WOULD BE ENTITLED IN A COURT OF LAW WILL BE BASED IN PART ON THE DIFFERENCE
BETWEEN THE ACTUAL VALUE OF THE PROPERTY AT THE TIME SET FOR THE CLOSE OF ESCROW
AND THE PURCHASE PRICE AS SET FORTH IN THIS AGREEMENT; (2) PROOF OF THE AMOUNT
OF SUCH DAMAGES WILL BE BASED ON OPINIONS OF VALUE OF THE PROPERTY, WHICH CAN
VARY BY SIGNIFICANT AMOUNTS; AND (3) IT IS IMPOSSIBLE TO PREDICT AS OF THE DATE
OF THE EXECUTION OF THIS AGREEMENT WHETHER THE VALUE OF THE PROPERTY WILL
INCREASE OR DECREASE AS OF THE DATE SET FOR THE CLOSE OF ESCROW. BUYER AND
SELLER DESIRE TO FIX THE AMOUNT OF DAMAGES FOR WHICH BUYER MIGHT BE LIABLE
SHOULD BUYER BREACH THIS AGREEMENT. BUYER AND SELLER WISH TO AVOID THE COSTS AND
LENGTHY DELAYS WHICH WOULD RESULT IF SELLER FILED A LAWSUIT TO COLLECT ITS
DAMAGES FOR A BREACH OF THIS AGREEMENT. THEREFORE, IF ESCROW FAILS TO CLOSE DUE
TO BUYER’S DEFAULT UNDER THIS AGREEMENT, BUYER’S DEPOSIT, TOGETHER WITH ANY
INTEREST THEREON, SHALL BE DEEMED TO CONSTITUTE A REASONABLE ESTIMATE OF
SELLER’S DAMAGES UNDER THE PROVISIONS OF SECTION 1671 OF THE CALIFORNIA CIVIL
CODE AND SELLER’S EXCLUSIVE REMEDY IF ESCROW FAILS TO CLOSE AS A RESULT OF
BUYER’S DEFAULT AND BUYER HAS NO OTHER LIABILITY TO SELLER UNDER THIS AGREEMENT
FOR DAMAGES, SPECIFIC PERFORMANCE OR OTHERWISE (AND SELLER ACCORDINGLY WAIVES
CALIFORNIA CIVIL CODE SECTIONS 1680 AND 3389); PROVIDED, HOWEVER, THAT THE
PARTIES AGREE THAT, IN NO EVENT, SHALL THIS LIQUIDATED DAMAGES PROVISION LIMIT
ANY REMEDIES SELLER HAS WITH RESPECT TO ANY BREACH OF BUYER’S OBLIGATIONS UNDER
ANY OF THE INDEMNITY PROVISIONS OF THIS AGREEMENT OR TO SELLER’S RIGHT TO
ATTORNEYS’ FEES AND COSTS IN ENFORCING THIS PROVISION. BECAUSE THE BENEFITS TO
SELLER AND BUYER OF THIS LIQUIDATED DAMAGES PROVISION WOULD BE LOST IF, AFTER A
BREACH BY BUYER, BUYER DISPUTES THE FACT OF SUCH BREACH, THE LIQUIDATED DAMAGES
SHALL CONSTITUTE SELLER’S EXCLUSIVE REMEDY IF, BUT ONLY IF, AFTER A BREACH OF
BUYER’S OBLIGATIONS HEREUNDER, BUYER DOES NOT DISPUTE THE FACT OF SUCH BREACH OR
SELLER’S RIGHT TO THE LIQUIDATED DAMAGES. IF BUYER DOES DISPUTE THE FACT OF SUCH
BREACH, SELLER SHALL BE ENTITLED EXERCISE ALL OTHER AVAILABLE REMEDIES.
BY INITIALING THIS PROVISION IN THE SPACES BELOW, SELLER AND BUYER EACH
SPECIFICALLY AFFIRM THEIR RESPECTIVE AGREEMENTS CONTAINED IN THIS SECTION 9.

       
/s/  DR
  /s/  TC
 
   
Buyer’s Initials
  Seller’s Initials

     10.  Buyer’s Representation and Warranties. The matters set forth in this
Section 10 constitute representations and warranties by Buyer which shall be
true and correct as of the mutual execution of this Agreement and, except as
otherwise disclosed to Seller, as of the Close of Escrow.
          10.1 Authority. The execution and delivery of this Agreement have been
duly authorized and approved by all requisite action and the consummation of the
transactions contemplated have been duly authorized and approved by all
requisite action of Buyer, and no other authorizations or approvals will be
necessary in order to enable Buyer to enter into or to comply with the terms of
this Agreement. The person(s) signing this Agreement and any documents and
instruments in connection herewith on behalf of

7



--------------------------------------------------------------------------------



 



Buyer have full power and authority to do so, and upon delivery to and execution
by Seller this Agreement shall be a valid and binding obligation of Buyer.
          10.2 No Violation. To the best of Buyer’s actual knowledge without
investigation or inquiry, the execution, delivery and performance by Buyer of
this Agreement and such other instruments and documents to be executed and
delivered in connection herewith does not, and will not, result in any violation
of or conflict with any provisions of any agreement of Buyer or any mortgage,
deed of trust, indenture, lease, security agreement, or other instrument,
covenant, obligation, or agreement to which Buyer is subject.
          10.3 OFAC. Buyer and its owner(s) with more than a 25% ownership
interest in Buyer (i) are currently and have been at all times in full
compliance with all Patriot Act Related Laws, and (ii) are not and have never
been a Person (A) that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order, (B) owned or controlled by, or acting for or
on behalf of, any Person that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order, (C) with whom a party is prohibited
from dealing or otherwise engaging in any transaction by any anti-money
laundering law, (D) who commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order, (E) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Department of the Treasury, Office of Foreign Assets Control at its
official website, http://www.ustreas.gov/offices/enforcement/ofac/ or at any
replacement website or other replacement official publication of such list, or
(F) who is an Affiliate of a Person listed above. “Executive Order” means
Executive Order No. 13224 — Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, effective
September 24, 2001, as amended from time to time. “Patriot Act” means Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107 56). “Patriot
Act Related Laws” means those laws, regulations, orders and sanctions, state and
federal, criminal and civil, that (a) limit the use and/or seek the forfeiture
of proceeds from illegal transactions, (b) limit commercial transactions with
designated countries or individuals believed to be terrorists, narcotic dealers
or otherwise engaged in activities contrary to the interests of the U.S.,
(c) require identification and documentation of the parties with whom a
financial institution conducts business, or (d) are designed to disrupt the flow
of funds to terrorist organizations. For purposes of clarification, Patriot Act
Related Laws shall be deemed to include the Executive Order, the Patriot Act,
the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.), the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act
(50 U.S.C. Appx. 1 et seq.), the Cuban Democracy Act (22 U.S.C.§§ 6001-10), the
Cuban Liberty and Democratic Solidarity (LIBERTAD) Act (22 U.S.C. 6021-91), the
Iraq Sanctions Act of 1990 (Pub. L. 101-513), the Terrorism Sanctions
Regulations (31 C.F.R. Part 595), the Antiterrorism and Effective Death Penalty
Act of 1996 (8 U.S.C. § 1189, 18 U.S.C. § 2332b and 18 U.S.C. § 2332d), the
Terrorism List Governments Sanctions Regulations (31 C.F.R. Part 596), the
Foreign Terrorist Organizations Sanctions Regulations (31 C.F.R. Part 597), the
United Nations Participation Act (22 U.S.C. § 287c), and the International
Security and Development Cooperation Act (22 U.S.C. §§ 2349 aa-9); each as
amended, and the sanctions regulations promulgated pursuant to the foregoing by
the Office of Foreign Assets Control of the U.S. Department of Treasury, as well
as laws relating to prevention and detection of money laundering in
Sections 1956 and 1957 of Title 18 of the U.S. Code, as amended.
          10.4 AS IS SALE. Buyer represents and warrants that it is purchasing
the Property in its “as-is” condition in reliance solely on Buyer’s inspection
of the Property, the materials provided to buyer in accordance with this
agreement, and the covenants, representations, warranties and deliveries
contemplated by this agreement. Buyer represents and warrants that before
expiration of the Investigation Period Buyer will have performed all of its due
diligence investigations of and with respect to the Property as Buyer deems
appropriate. Subject to Seller’s express representations, warranties and
covenants under this

8



--------------------------------------------------------------------------------



 



agreement and the NBI Lease, on the Close of Escrow, Buyer accepts the Property
and all matters relating to the Property in their “as is” condition or status as
of the Closing Date, including without limitation such matters as: Physical,
mechanical, electrical, plumbing, environmental, soils and geological
conditions; topography, market conditions, land use prospects, area and
configuration of the Property; existence of any hazardous or toxic substances or
materials; any easement, license or encroachment, whether or not a matter of
public record, and whether or not visible upon inspection of the Property;
zoning and other land use regulations applicable to the Property; existence of
sensitive or endangered habitat, plant life or animal or other organism life;
existence of cultural resources; and any other matter relating to the Property
including, but not limited to, value, title, income, feasibility, cost,
marketing and investment return. Buyer acknowledges and agrees that Seller is
not making, and Buyer disclaims and waives and releases seller from, any express
or implied representations, whether oral or written of any nature whatsoever,
except as expressly set forth in this Agreement. Buyer hereby acknowledges that
Seller has not made and does not make any representation or warranty regarding
the truth, accuracy or completeness of the third party Due Diligence Documents
or the sources thereof.
          10.5 Waiver Regarding Natural Hazards Disclosure. Buyer hereby
knowingly, voluntarily and intentionally waives the right to the disclosures set
forth in any of the following: (i) California Government Code Section 8589.4;
(ii) California Government Code Section 51183.4 (fire hazard severity zone);
(iii) California Public Resource Code Section 2621.9 (earthquake fault zone);
(iv) California Public Resource Code Section 2694 (seismic hazard zone); and
(v) California Public Resource Code Section 4136 (wildland area). Buyer
acknowledges and represents that it has extensive experience acquiring, and
conducting due diligence, regarding commercial properties. This waiver by Buyer
of any rights it may have has been negotiated and is an essential aspect of the
bargain between the parties.
     11. Seller’s Representations and Warranties. Seller represents that, as of
the opening of Escrow, except for the Due Diligence Documents, it has no current
actual knowledge, of any other material documents in Seller’s possession or
control that affect or relate to the Property other than the following
confidential proprietary materials of Seller, which Seller shall not disclose to
Buyer (the “Confidential Materials”): internal financial projections, internal
memoranda, correspondence or other written communications between or among the
entities comprising Seller or their respective affiliates (other than those
relating to the condition of the Property); appraisals and/or economic
valuations of the Property; letters of intent; drafts of purchase and sale
agreements or the purchase and sale agreement pursuant to which Seller acquired
title to the Property or any portion thereof (and Seller shall have the right to
redact from any documents any reference to the purchase price that Seller paid
for the Property); attorney-client privileged materials. Seller represents that
the Due Diligence Documents include, as of the date of this Agreement to
Seller’s knowledge, all of the following (but excluding the Confidential
Materials): (a) to the extent they relate to any aspect of the Property and are
within Seller’s (or its agent’s, employee’s, or contractor’s) possession or
control, copies of all existing permits, approvals, certificates, notices,
applications of or to (or agreements with) governmental or quasi-governmental
entities, surveys (including the 2004 ALTA survey of the Property [the “Existing
Survey"]), studies, reports (including the 2004 phase 1 environmental assessment
report for the Property), maps, plans, specifications, drawings, and any
agreements or instruments affecting or secured by any aspect of the Property
(including the Existing Loan Documents and all related modifications or
waivers); (b) all books and records for the Property, including records of all
capital improvements, income, and operating expenses for calendar years
2004-2006 and year-to-date 2007; (c) current tax and assessment bills and
statements and all utility invoices for calendar years 2004-2006, and
year-to-date 2007; and (d) a list of all maintenance and service vendors and
contracts and a copy of all such written contracts. Seller represents and

9



--------------------------------------------------------------------------------



 



warrants to its knowledge that Schedule 3 to the attached Exhibit C is a
complete inventory of all material tangible personal property (but not fixtures)
owned by Seller and used exclusively in connection with the ownership or
operation of the Real Property. Seller represents that no representation,
warranty or statement of Seller in this Agreement or made by Seller in any
document furnished or to be furnished to Buyer pursuant to this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statement of facts
contained in any document not materially misleading. If Seller becomes aware of
a material adverse change in such information before the Close of Escrow, Seller
shall immediately notify Buyer of such change. Seller specifically represents
and warrants that the following are complete and accurate in all material
respects as of the date of this Agreement:

(a)   To the best of Seller’s knowledge, the building and related improvements
including the roof, HVAC and mechanical systems, plumbing system, sprinkler
system, electrical system (including panels) and security system are free from
material defects and are in good repair and operating condition and will be so
as of the closing. To the best of Seller’s knowledge, there are no material
structural defects in the foundation, building and roof. To the best of Seller’s
knowledge, there are no material and adverse geological or soil conditions
affecting the Property.   (b)   Seller has no actual knowledge of any aspect or
condition of the Property that violates applicable laws, rules, regulations,
codes, covenants or restrictions, or of improvements or alterations made to the
Property without a permit where one was required, or of any unfulfilled order or
directive of any applicable governmental agency, or of any casualty insurance
company that any work of investigation, remediation, repair, maintenance or
improvements are to be performed on the Property.   (c)   To the best of
Seller’s knowledge, (i) there are no Hazardous Materials on the Property that
are in violation of any environmental laws, (ii) no Hazardous Materials have
been used, treated, stored or deposited on the Property that are in violation of
any environmental laws, (iii) no Hazardous Materials have percolated from the
Property onto adjacent property, and (iv) no summons, citations, directive,
order, notice or other communication have been issued to Seller arising out of
the presence of Hazardous Materials on the Property in violation of any
environmental laws. The term “Hazardous materials” is used herein in its very
broadest sense and includes, but is not limited to, petroleum based products,
paints and solvents, lead, cyanide, DDT, printing inks, acids, pesticides,
ammonium compounds, asbestos, PCBs and other chemical products.   (d)   To the
best of Seller’s knowledge, (i) no actions, suits or proceedings are pending or
threatened before any governmental department, commission, board, bureau, agency
or instrumentality that would affect the Property or the right to occupy or
utilize it, and (ii) there is no litigation pending or threatened with any other
party that would affect the Property, or the right to occupy or utilize it,
i.e., motor homes and portable storage units.   (e)   The execution and delivery
of this Agreement have been duly authorized and approved by all requisite action
and the consummation of the transactions contemplated have been duly authorized
and approved by all requisite action of Seller, and no other authorizations or
approvals will be necessary in order to enable Seller to enter into or to comply
with the terms of this Agreement. The person(s) signing this Agreement and any
documents and instruments in connection herewith on behalf of Seller have full
power and authority to do so, and upon delivery to and execution by Buyer this
Agreement shall be a valid and binding obligation of Seller.

     When used in this Agreement, Seller’s “knowledge” or “to the best of
Seller’s knowledge” and similar phrases mean the actual knowledge of Tim
Coughlin, Fred Caltabiano, and Keith Harrison, without any independent duty to
investigate (and Seller represents that these three men are the agents or
employees of Seller with as much material knowledge about the Property as any
other agent or employee of Seller.)

10



--------------------------------------------------------------------------------



 



     Seller’s aggregate liability for breach of any such representations and
warranties discovered by Buyer after the Close of Escrow (with Buyer’s being
deemed to waive any breach discovered or known by Buyer prior to the Close of
Escrow as provided in Article 12 below) shall be limited to $2,000,000, but in
no event shall any liability arise in connection therewith unless and except to
the extent that the direct damages to Buyer of all such claims, collectively,
exceed $25,000. Any suit, action or proceeding brought by Buyer against Seller
with respect to such claim must be commenced and served, if at all, on or before
the date that is two years after the date of the Close of Escrow, and if not
commenced and served on or before such date, thereafter shall be void and of no
force or effect. In no event shall Seller be liable to Buyer for any exemplary
or punitive damages and in every case Buyer’s recovery for any claims shall be
net of any insurance proceeds and any indemnity, contribution or similar payment
recovered or recoverable by Buyer from any insurance company or other third
party.
     12. Default by Seller. If at any time before the Close of Escrow Buyer
learns that Seller breached one of its representations or warranties under
Article 11 of this Agreement, then before the Close of Escrow Buyer shall give
written notice to Seller of the alleged claim and Buyer’s election to either:
(a) waive the default and claim in its entirety and proceed with this Agreement
and the Close of Escrow; or (b) terminate this Agreement, waive any right to
acquire the Property, and pursue only damages against Seller in an amount
limited to the sum of the unreturned Deposit and plus $1 million.
     13. Operation of Property. At all times during the term of Escrow, Seller
shall operate, maintain, and repair the Property in a commercially reasonable
manner and in conformity with Seller’s current and previous practices. Until the
termination of this Agreement, Seller may not modify or extend or enter into any
lease or agreement with respect to any portion of the Property without Buyer’s
prior written consent (which may be withheld in Buyer’s absolute unfettered
discretion).
     14. Casualty or Condemnation. If before the Close of Escrow any portion of
the Property is condemned or suffers a casualty, the result of which is loss to
the Property of more than $250,000, Buyer may terminate this Agreement by giving
written notice of termination to Seller within 10 days after learning of the
casualty or condemnation (unless, if the amount of the loss is less than
$1 million, Seller credits Buyer at the Close of Escrow, or establishes an
escrow at the Close of Escrow, to ensure restoration from such casualty or
condemnation). If the Property suffers a casualty, the loss of which is $250,000
or less, or if Buyer fails to timely terminate this Agreement in accordance with
the preceding sentence, this Agreement will continue in full force, except that
the Purchase Price will be reduced by any insurance and condemnation proceeds
received before the Close of Escrow by Seller on account of the casualty or
condemnation and by the amount of any insurance deductible; and any similar
proceeds payable after the Close of Escrow will be assigned to Buyer.
     15. Designee. Buyer may, at its election, on or before the Closing Date,
assign to one or two partnerships, corporations, trusts or other entities
designated by Buyer (“Designee”) in which Buyer or its owner holds an ownership
or profits interest and for which Buyer (or Veralliance Properties, Inc. or an
entity under common control with such corporation) is the property manager with
respect to the Property (without Seller’s approval) or to another Designee of
which Seller approves (which approval may not unreasonably be withheld), all of
Buyer’s right, title, and interest in, to, and under this Agreement and the
Escrow, provided that the assignment is in writing and the Designee(s) expressly
assumes in writing all of Buyer’s obligations under this Agreement and the
Escrow. If Buyer assigns this Agreement in accordance with the preceding
sentence, then from and after such assignment, (a) Buyer (as used in this
Agreement) means the Designee(s), and (b) the assignor is released from any
liability under this Agreement and the Escrow. If Buyer designates one Designee
as to Parcel #1 and another Designee as to Parcels #2 and #3, the parties shall
cooperate (at

11



--------------------------------------------------------------------------------



 



Buyer’s expense) to coordinate two concurrent closings at the Close of Escrow,
including execution of two sets of closing documents. This Agreement binds and
inures to the benefit of the successors and assigns of the parties to this
Agreement.
     16. Like-Kind Exchange. Buyer shall cooperate with Seller in effecting a
tax-deferred exchange of the Property under Section 1031 of the Internal Revenue
Code so long as Buyer incurs no un-reimbursed additional costs or liabilities,
and so long as the Close of Escrow is not delayed. Similarly, Seller shall
cooperate with Buyer in effecting a tax-deferred exchange of the Property under
Section 1031 of the Internal Revenue Code so long as Seller incurs no
un-reimbursed additional costs or liabilities, and so long as the Close of
Escrow is not delayed.
     17. Miscellaneous.
          17.1. Governing Law, Venue and Jurisdiction. This Agreement is
governed by and construed in accordance with the laws of the State of
California. All actions and proceedings arising in connection with this
Agreement must be tried and litigated exclusively in the State and Federal
courts located in the County of San Diego, State of California, which courts
have personal jurisdiction and venue over each of the parties to this Agreement
for the purpose of adjudicating all matters arising out of or related to this
Agreement. Each party authorizes and accepts service of process sufficient for
personal jurisdiction in any action against it as contemplated by this paragraph
by registered or certified mail, return receipt requested, postage prepaid, to
its address for the giving of notices set forth in this Agreement.
          17.2. Further Assurances. Each party to this Agreement shall execute
and deliver all instruments and documents and take all actions as may be
reasonably required or appropriate to carry out the purposes of this Agreement.
          17.3. Attorney’s Fees. The prevailing party in any litigation,
arbitration, bankruptcy, insolvency or other proceeding (“Proceeding”) relating
to the enforcement or interpretation of this Agreement may recover from the
unsuccessful party all costs, expenses, and actual attorney’s fees (including
expert witness and other consultants’ fees and costs) relating to or arising out
of (a) the Proceeding (whether or not the Proceeding proceeds to judgment), and
(b) any post-judgment or post-award proceeding including, without limitation,
one to enforce or collect any judgment or award resulting from the Proceeding.
All such judgments and awards shall contain a specific provision for the
recovery of all such subsequently incurred costs, expenses, and actual
attorney’s fees.
          17.4. Interpretation. The terms “includes” and “including” do not
imply any limitation. No remedy or election under this Agreement is exclusive,
but rather, to the extent permitted by applicable law, each such remedy and
election is cumulative with all other remedies at law or in equity. The
covenants, conditions, representations and warranties of this Agreement survive
the Closing Date and the recordation and delivery of the Deed. Each provision of
this Agreement is valid and enforceable to the fullest extent permitted by law.
If any provision of this Agreement (or the application of such provision to any
person or circumstance) is or becomes invalid or unenforceable, the remainder of
this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
are not affected by such invalidity or unenforceability. The rule of
construction that ambiguities are to be resolved against the drafting party may
not be employed in the interpretation of this Agreement or any amendment to this
Agreement. This Agreement may be modified only by a contract in writing executed
by the party to this Agreement against whom enforcement of the modification is
sought. Any waiver of a default or provision under this Agreement must be in
writing. No such waiver constitutes a waiver of any other default or provision
concerning the same or any other provision of this Agreement. No delay or
omission by a party in the exercise of any of its rights or remedies constitutes
a waiver of (or otherwise impairs) such right or remedy. A consent to or
approval of an act does not waive or render unnecessary the consent to or

12



--------------------------------------------------------------------------------



 



approval of any other or subsequent act. The obligations and liability of Seller
under this Agreement are the joint and several obligations of each of them.
          17.5. Notices. Each notice and other communication required or
permitted to be given under this Agreement (“Notice”) must be in writing. Notice
is duly given to another party upon: (a) hand delivery to the other party,
(b) when sent by facsimile to the address and number for such party set forth
below, provided that the contents of such facsimile are concurrently dispatched
pursuant to method described in the following subclause (c) or (c) the next
business day after the Notice has been deposited with a reputable overnight
delivery service, postage prepaid, addressed to the party as set forth below
with next-business-day delivery guaranteed, provided that the sending party
receives a confirmation of delivery from the delivery-service-provider. Each
party shall make a reasonable, good faith effort to ensure that it will accept
or receive Notices to it that are given in accordance with this paragraph. A
party may change its address for purposes of this paragraph by giving the other
party written notice of a new address in the manner set forth above.
          17.6. Third Party Beneficiaries and Brokers. Nothing in this Agreement
is intended to confer any rights or remedies on any person or entity other than
the parties to this Agreement and their respective successors-in-interest and
permitted assignees. Each party to this Agreement represents that no real estate
or business broker, agent, finder, or other person is responsible for bringing
about or negotiating this Agreement other than the Broker and that such party
has not dealt with any real estate broker, agent, finder, or person (other than
the Broker) relative to this Agreement in any manner. Each party to this
Agreement shall defend, indemnify, and hold harmless the other party to this
Agreement against all liabilities, damages, losses, costs, expenses, attorneys’
fees and claims arising from (a) any breach of such representation by such
indemnifying party set forth in the preceding sentence, and (b) any claims that
may be made against such indemnified party by any real estate broker, agent,
finder, or other person alleging to have acted on behalf of or to have dealt
with such indemnifying party.
          17.7 Confidentiality. Except as required by applicable law, Buyer
shall maintain as confidential and not disclose any and all material that is not
a public record obtained about Seller’s or Seller’s affiliate’s business.
Notwithstanding anything to the contrary in this Agreement, Buyer shall have the
right to disclose information to the extent relating solely to the Property or
this Agreement. This Section 17.7 shall survive the termination of this
Agreement.
          17.8 Release.
               (a) Except for a breach by Seller of any representation, warranty
or covenant of Seller in this Agreement, Buyer and anyone claiming by, through
or under Buyer hereby waives its right to recover from and fully and irrevocably
releases Seller and its Affiliates from any and all claims that it may now have
or hereafter acquire against any Seller or any of its Affiliates for any costs,
loss, liability, damage, expenses, demand, action or cause of action arising
from or related to any defects, errors, omissions or other conditions, latent or
otherwise, any environmental matters affecting the Property, and any right of
contribution or private right that Buyer may now or hereafter acquire against
Seller under Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. Sec. 9601, et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801, et seq.; the Toxic Substances
Control Act, 15 U.S.C., Section 2601 et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.; and in the regulations
adopted and publications promulgated pursuant to such laws or any other federal,
state or local environmental law, rule or regulation. This release includes
claims of which Buyer is presently unaware or which Buyer does not presently
suspect to exist which, if known by Buyer, would materially affect Buyer’s
release of Seller.
               (b) Buyer specifically waives the provision of California Civil
Code Section 1542, and any similar law of the state in which the Property is
located. Section 1542 provides as follows:

13



--------------------------------------------------------------------------------



 



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
               (c) In this connection and to the extent permitted by law and
except as limited in this Agreement, Buyer hereby agrees, represents and
warrants that Buyer realizes and acknowledges that factual matters now unknown
to it may have given or may hereafter give rise to causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which are
presently unknown to Buyer and unanticipated and unsuspected by Buyer, and Buyer
further agrees, represents and warrants that the waivers and releases in this
Agreement have been negotiated and agreed upon in light of that realization and
that Buyer nevertheless hereby intends to release, discharge and acquit Seller
to the extent set forth in subclause (b) above from any such unknown causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which might in any way be included as a material portion of the
consideration given to Seller by Buyer in exchange for Seller’s performance
under this Agreement but excluding intentional misrepresentation.
               (d) This release does not apply to any claims that Seller may
have against, or warranties, express or implied, that Seller has received or may
receive from, those contractors, suppliers, materialmen and consultants retained
by Seller in connection with the design, construction, grading and installation
of improvements on the Property; and Seller hereby assigns and transfers to
Buyer, on a non-exclusive basis, any rights of Seller to pursue any such claims
or warranties, to the extent they apply to the Property. Seller hereby reserves
from this assignment the right, without the obligation, to pursue any such
claims or warranties which Seller may have and other work or services performed,
but not to the derogation of Buyer’s rights pursuant to the assignment contained
in this paragraph.
               (e) The provisions of this Section 17.8 shall survive the Close
of Escrow or any earlier termination of this Agreement.
               (f) Seller and Buyer have each initialed this Section 17.8 below
to further indicate their awareness and acceptance of each and every provision
of this Section 17.8.

       
/s/  DR
  /s/  TC
 
   
Buyer’s Initials
  Seller’s Initials

               17.9 Bankruptcy. Buyer agrees that upon the occurrence of any of
the following conditions or events (i) Buyer shall be deemed to be in default
under this Agreement, (ii) this Agreement shall not become an asset in any of
such proceedings, (iii) in addition to all other available remedies, it shall be
lawful for Seller to declare this Agreement terminated, and (iv) Buyer shall
have no further claim on the Property under this Agreement or otherwise and no
right to the return of any payments or expenses incurred pursuant to this
Agreement:
               (a) All or substantially all of Buyer’s assets are placed in the
hands of a receiver or trustee.

14



--------------------------------------------------------------------------------



 



               (b) Buyer makes an assignment for the benefit of creditors.
               (c) Buyer is adjudicated a bankrupt company.
               (d) Buyer institutes any proceeding under the United States
Bankruptcy Code or under any amendment thereto which may hereafter be enacted,
or under any other act relating to the subject of bankruptcy wherein Buyer seeks
to be adjudicated a bankrupt, or to be discharged of its debts, or to effect a
plan of liquidation, composition or reorganization.
               (e) Any involuntary proceeding be filed against Buyer under any
such bankruptcy laws and Buyer consents thereto or acquiesces therein by
pleading or default.
               (f) Substantially all of Buyer’s assets are attached or seized by
judicial order.

                  SELLER:   Neurocrine Biosciences, Inc., a Delaware corporation
 
               
 
  By:    /s/ Timothy P. Coughlin        
 
     
 
         
 
      Timothy P. Coughlin                    , its VP CFO                       
     
 
               
 
  By:            
 
     
 
         
 
                                              , its
                                                 
 
                    Address for Notices:
12790 El Camino Real, San Diego, CA 92130; Attention Tim Coughlin; Fax No. (858)
617-7605; with a copy to: Cooley Godward Kronish LLP, 4401 Eastgate Mall, San
Diego, CA 92121; Attention Samantha M. LaPine, Fax No. (858) 550-6420
 
                    Science Park Center, LLC, a Delaware limited liability
company     By: Neurocrine Biosciences, Inc., a Delaware corporation, its
Manager
 
               
 
  By:    /s/ Timothy P. Coughlin        
 
     
 
         
 
      Timothy P. Coughlin                     , its VP
CFO                                                 
 
                    Address for Notices:
c/o Neurocrine Biosciences, Inc., 12790 El Camino Real, San Diego, CA 92130;
Attention Tim Coughlin; Fax No. (858) 617-7605; with a copy to: Cooley Godward
Kronish LLP, 4401 Eastgate Mall, San Diego, CA 92121; Attention Samantha M.
LaPine, Fax No. (858) 550-6420
 
                BUYER:   Veralliance Properties, Inc., a California corporation
   
 
               
 
  By:    /s/ Daniel Ryan        
 
     
 
 Daniel Ryan, President        
 
                    Address for Notices: 8910 University Center Lane, Suite 630,
San Diego, CA 92122; Attention Dan Ryan, Fax: (858) 643-0062    

15



--------------------------------------------------------------------------------



 



Exhibit “A”

     
LANDLORD:
  Buyer, or its assignee.
 
   
TENANT:
  Neurocrine Biosciences, Inc.
 
   
PREMISES:
  The entirety of the buildings located on Parcel #1 (“Building 1” and “Building
2”). In the event that an office building is constructed on Parcels #2 and #3
(“Building 3”) and a third party tenant occupies Building 3, Neurocrine and that
tenant would share the use of, and split the rent/subsidy on, the approximately
8,522 sq. ft. cafeteria within the leased premises on a pro rata basis and
Landlord will take over management and maintenance of such cafeteria. The total
leased square footage in this scenario is approximately 207,415. All square
footage shall be confirmed per the most recent BOMA calculations.
 
   
LEASE TERM:
  The lease term shall commence upon Close of Escrow continuing for ten
(10) years.
 
   
RENTAL RATE:
  The base rental rate for the premises shall be three dollars and five cents
($3.05) per square foot, per month, NNN.
 
   
ESCALATIONS:
  The base rental rate shall be increased annually by a fixed three percent
(3%).
 
   
TI ALLOWANCE:
  The space shall be accepted in its “as is” condition with no improvements
being required.
 
   
SIGNAGE:
  All of the existing signage shall remain in place and no additional signage
shall be installed. All maintenance and eventual removal of said signage shall
be borne exclusively by Tenant.
 
   
PARKING:
  Tenant shall be allotted all of the existing subterranean parking under the
lab/R&D building and the office buildings. Additionally, Tenant shall have the
right to its pro-rata share of those spaces in the surface lot up to a
cumulative total of three (3) spaces per 1,000 usable square feet of space
leased.

All such parking shall be at no charge to Tenant during the original lease term
and all extensions.
 
   
NNN EXPENSES:
  Tenant shall pay 100% of the triple-net expenses including a three and
one-half percent (3.5%) management fee, in accordance with provisions negotiated
in the lease. Tenant’s payment of the management fee shall be based only on the
rent and not on NNN expenses. The parties will agree as to which NNN expenses
Tenant will pay directly to the providers of such services. Tenant will have the
right to audit NNN expenses, to be more particularly described in the lease.
 
   
MAINTENANCE/
REPAIR:
  Landlord will repair and maintain the common areas, all of the building
structure, roof, walls, and the main building systems. Tenant is to repair and
maintain the interior of the Premises. Upon the exercise of any purchase right,
the unamortized amount of any capital improvements made by Landlord will be
factored into the amount.
 
   
DEPOSIT:
  Tenant shall pay a security deposit equal to nine (9) months of base rent. If
permitted by the lender, the security deposit will be held in an interest
bearing account. Tenant shall have the option to deposit a commercially
reasonable letter of credit in lieu of a cash security deposit.

16



--------------------------------------------------------------------------------



 



     
 
   
ASSIGNMENT/
SUBLETTING:
  Tenant may assign this lease or sublet all or a portion of the premises with
Landlord’s prior written consent, which consent shall be conditioned upon the
review and approval of the assignee or sublessee’s financial statements and
activity and will not be unreasonably withheld. Landlord and Tenant shall share
equally any profit derived from any assignment or subleasing. Notwithstanding
the preceding, an assignment of sublease of all or a portion of the Premises to
an “Affiliate of Tenant” (an entity which is controlled by, controls, or is
under common control, with, Tenant, or that becomes a parent, successor or
affiliate of Tenant or is a successor to Tenant by reason of merger,
consolidation, public offering, reorganization, dissolution, or sale of stock,
membership or partnership interest or assets) will not require Landlord consent.
 
   
BUILDING 3:
  If constructed, Landlord shall build Building 3 to complement the
architectural themes currently incorporated in Buildings 1 &2. Tenant shall have
reasonable approval rights during the conceptual phase to ensure compliances.

Tenant may require the following characteristics:
 
 
  a)     Clear heights
 
 
  b)     Floor loading
 
 
  c)      Mechanical connection planning or
 
 
  d)      Freight elevator may be incorporated in Building 3 to provide
infrastructure for future lab development.
 
 
  All direct, indirect or consequential costs of these changes will be paid by
Tenant. No changes will be allowed after conceptual approval.

The Café building shall be accessible by tenants of Building 3 during normal
hours of operation.

The amphitheatre may be utilized by tenants of Building 3 for normal and
customary uses during the hours that the Café building is open for business. Use
at any other time or for any other purpose will be subject to Tenant’s
reasonable approval.
 
   
EXPANSION:
  Tenant shall have a First Right of Refusal on all space in the future building
to be constructed on the vacant land (the “Expansion Space”). In the event
Landlord comes to agreed upon terms with a third party for all or a portion of
the Expansion Space, Landlord shall give written notice to Tenant of the
economic terms and conditions on which Landlord would be willing to lease the
Expansion Space to such third party. Tenant shall have five (5) business days,
after receipt of Landlord’s notice, to agree in writing to lease the Expansion
Space on such terms. Tenant’s First Right of Refusal shall endure for
twenty-four (24) months immediately following the building’s completion.
 
   
RENEWAL
OPTION:
  Tenant will be granted two (2) ten (10) year options to renew at the then
prevailing rate for comparable office space in Del Mar as to Building 1, and
comparable lab & office space in Torrey Pines, UTC and Sorrento Mesa to Building
2. Tenant will provide Landlord twelve (12) months written notice of their
intent to renew.
 
   
OPTION TO
PURCHASE:
  Tenant shall have a one time right to acquire Buildings 1 & 2 on the
applicable “Acquisition Date” (as defined below) and a one time right to acquire
Building 3 on the applicable “Acquisition Date”, each under the following terms:

17



--------------------------------------------------------------------------------



 



     
(i)
  The “Acquisition Date” for Buildings 1 & 2 shall be at the end of the
sixty-sixth (66 th) month of the lease term;
 
   
(ii)
  The “Acquisition Date” for Building 3 shall be the later of the sixty-sixth
(66 th) month of the lease term if undeveloped or completion of the development
of Building 3 (as determined by the issuance of a certificate of occupancy) plus
four (4) years;
 
   
(iii)
  The purchase price for Buildings 1 & 2 shall be the “appraised market value”
determined in accordance with a baseball methodology up to a maximum six and
three-quarters percent (6.75%) capitalization rate on the net operating income
as derived from months 60-72.
 
   
(iv)
  The purchase price for Building 3 shall be determined as follows:
 
   
 
  (a) If Building 3 is developed, then the Purchase Price shall be the greater
of:
 
  (A) the “appraised market value” determined in accordance with a baseball
methodology up to a maximum six and three-quarters percent (6.75%)
capitalization rate on the net operating income as derived from months 60-72 or
the fifth (5th) year following completion (as applicable); or (B) all project
costs including fees plus a fifteen percent (15%) overhead, escalated by five
percent (5%) per annum.
 
   
 
  (b) If Building 3 is not developed, then the Purchase Price for the Land (as
defined in the LOI) shall be the greater of: (A) its “appraised market value” as
determined by a baseball method with a third party MAI appraiser; or (B) the
current deemed value of the Land ($11 million) plus the CPI for San Diego from
the close of escrow until the Acquisition Date.
 
   
(v)
  Tenant must provide twelve (12) months advance notice (the “Exercise Date”) of
each applicable Acquisition Date;
 
   
(vi)
  Escrow shall be opened within thirty (30) days of the Exercise Date by
depositing a $2,000,000 refundable deposit with Chicago Title Company.
 
   
(vii)
  The right to purchase is personal to Tenant and non-transferable (except to
the extent of a permitted assignment to an affiliate as set forth above). The
right to purchase will extinguish upon a material default by Tenant under the
lease (following notice and cure period in accordance with the Lease).
 
   
 
  Upon the exercise of any of Tenant’s purchase rights, any items which were
transferred to Landlord as part of the initial purchase of the property will be
conveyed back to Tenant upon the close of escrow (e.g., items listed as Exhibit
“C” to the purchase and sale agreement)
 
   
COMMISSIONS:
  None.
 
   
INSURANCE:
  Each party will carry customary types and levels of insurance, to be more
particularly described in the lease document
 
   
PERMITTED USE:
  Tenant may use the Premises for customary office use including, but not
limited to, general office, laboratory and research and development (and
including any other uses that Tenant is currently engaged in on the Premises).

18